Case 2:18-cv-00226-RAJ-LRL Document 38 Filed 02/20/19 Page 1 of 4 PageID# 195



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Norfolk Division



R. ALEXANDER ACOSTA,
SECRETARY OF LABOR,
UNITED STATES DEPARTMENT
OF LABOR,

                              Plaintiff,

V.                                                                  Action No. 2:18cv226


MEDICAL STAFFING OF
AMERICA,LLC,et al..

                              Defendants.


                                             ORDER


       This matter is before the Court on the motion of defendants, Medical Staffing of America,

LLC, doing business as Steadfast Medical Staffing ("Steadfast"), and Lisa Pitts (collectively

"defendants"), for a protective order pursuant to Federal Rule of Civil Procedure 26(c)to limit the

scope of the Rule 30(b)(6) deposition of Steadfast. ECF No. 19. Plaintiff R. Alexander Acosta,

Secretary of Labor, United States Department of Labor ("the DOL"), filed an opposition to the

motion on February 1, 2019, and defendants replied on February 7, 2019. ECF Nos. 30, 33.

       Defendants seek a protective order forbidding the DOL from inquiry into certain topics

listed in the notice of Rule 30(b)(6) deposition of Steadfast, dated January 10, 2019, specifically

topic numbers 1, 3, 5-7, 13, and 14. ECF No. 20 at 6-9, ECF No. 20-5.

       The Court held a hearing by teleconference on February 20, 2019. Avni Amin, Esq.,

participated on behalf of plaintiff, and Christopher Davis, Esq., participated on behalf of

defendants. Jody Stewart was the court reporter. Counsel addressed the topics listed above as
Case 2:18-cv-00226-RAJ-LRL Document 38 Filed 02/20/19 Page 2 of 4 PageID# 196



well as topics 8—11. For the reasons stated below, and as more specifically stated on the record,

defendants' motion for protective order is GRANTED IN PART and DENIED IN PART as

follows.


       Topic 1. The motion for protective order is GRANTED with respect to topic 1, which

requests testimony on "[t]he subjects addressed in Plaintiffs Interrogatories, Requests for

Admissions and Requests for Production of Documents." ECF No. 20-5 at 3. Requesting
testimony on any topic addressed in previous discovery requests is overly broad, and fails to

describe the topic "with reasonable particularity" as required by Fed. R. Civ. P. 30(b)(6).

       Topic 3. The motion for protective order is GRANTED IN PART with respect to topic
3, which requests testimony on "[d]efendant Steadfast's employment relationship between the

individuals listed in the Schedule A attached to the Complaint, and any other individuals whom

Defendant Steadfast employed, retained, contracted and/or contends it had an independent
contractor relationship with, at any point between August 18, 2015 and the present." Id. The

word "employment" shall be struck from the phrase "employment relationship" in topic 3, and

plaintiff is permitted to inquire into the relationship between defendants and the individuals who

defendants contend were independent contractors.

       Topics 5-7. The motion for protective order is GRANTED IN PART with respect to

topics 5-7, which request "[h]ours worked by," "job duties of," and "compensation paid to" the
employees listed in Schedule A attached to Plaintiffs Complaint." Id. Plaintiff may generally
inquire into defendants' policies, procedures, and practices regarding timekeeping,job placement,
the payment of compensation, and the practices in place to ensure accurate record-keeping
pertaining to the individuals defendants contend were independent contractors. However, as
Case 2:18-cv-00226-RAJ-LRL Document 38 Filed 02/20/19 Page 3 of 4 PageID# 197



originally written to pertain to 84 individuals and the tasks they performed at multiple work sites

over a period of approximately 23 months, topics 5-7 failed to specify the topics with reasonable

particularity. Also, inasmuch as such matters have apparently been addressed in prior written

discovery, these topics as originally drafted are not proportional to the needs of this case. See Fed.

R. Civ. P. 26(b)(1).

       Topics 8 and 11. Topic 8 requests testimony on the "identity of the individuals involved

in the decision to classify" individuals as independent contractors, and topic 11 requests testimony

regarding the "identity of the individuals involved in the decision to pay . . . straight time for all

hours worked over 40 in a workweek." Id. at 3-4. The motion for protective order is GRANTED

IN PART with respect to topics 8 and 11. Plaintiff may inquire about the identity of the people

who made decisions pertaining to the classification of individuals in Schedule A as independent

contractors and to pay those individuals straight time, but such inquiries are limited to the decisions

made before defendants knew of the DOL investigation.

       Topics 9 and 10. Topic 9 requests testimony regarding the "decision to classify the

individuals listed in Schedule A ... as independent contractors," and topic 10 requests testimony

regarding the decision to pay those individuals "straight time for all hours worked over 40 in a

workweek." Id. The motion for protective order is GRANTED IN PART with respect to Topics

9 and 10. As with topics 8 and 11, Plaintiffs inquiry regarding topics 9 and 10 shall be limited to

decisions made regarding the individuals listed on Schedule A during the time period before

defendants knew of the DOL investigation.

       Topic 13. The motion for protective order is GRANTED with respect to topic 13, which

requests testimony on "[t]he scope of Defendant Steadfast's business operations." Id. at 4. Topic
Case 2:18-cv-00226-RAJ-LRL Document 38 Filed 02/20/19 Page 4 of 4 PageID# 198



13 is overbroad and fails to identify with reasonable particularity the information sought.

       Tonic 14. Topic 14 requests testimony on "[t]he factual bases for Defendant Steadfast's

affirmative defenses, claimed exemptions, and/or denials in Defendant's Answer to Plaintiffs

Complaint." Id. The motion for protective order is GRANTED with respect to topic 14 for the

same reasons it was granted regarding topic 1.

       The Clerk shall mail a copy of this Order to all counsel of record.



                                                       Robert J. Kjask
                                                       United Slates Magistrate Judge
                                                             Robert J. Krask
                                               UNITED STATES MAGISTRATE JUDGE



Norfolk, Virginia
February 20, 2019
